Citation Nr: 1324510	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  08-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the instant matter, as well as a claim for service connection for tinnitus, in September 2011 and February 2012.  In September 2012, the agency of original jurisdiction (AOJ) granted the claim for service connection for tinnitus.  As the September 2012 rating action represents a full grant of the benefits sought with respect to that issue, and the Veteran has not submitted any notice of disagreement (NOD) as to the assigned effective date or disability rating, the issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals an Informal Hearing Presentation submitted by the Veteran's representative in July 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

The Veteran contends that he suffers from hearing loss as a result of his in-service noise exposure.  The Board notes that the Veteran's military occupational specialty (MOS) is among those listed in the Department of Defense's Duty MOS Noise Exposure Listing.  A June 2008 VA examiner had opined that it seemed less likely as not that the Veteran's current hearing loss was the result of his service as his hearing was within normal limits at service separation and he could not recall when his hearing loss began.  Following a September 2011 Board remand for clarification of this opinion, this examiner essentially restated this etiological opinion in an October 2011 addendum.  As such, the Board remanded the instant claim in February 2012 for an etiological opinion from a different VA examiner.  

Such an opinion was obtained in April 2012.  The VA examiner opined that it was less likely than not that the Veteran's current hearing loss was the result of his in-service noise exposure as he showed normal hearing at service enlistment and separation with "no significant shift noted within normal limits with ASA-ISO conversions applied."  The Board notes that, prior to November 1, 1967, audiometric testing for hearing by a service department were reported by a standard set by the American Standards Association (ASA).  However, since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As the Veteran's service entrance examination was conducted in April 1969 and there is no indication on the report that audiometric results were reported in ASA units, it is unclear why the VA examiner applied such conversions.  

The United States Court of Appeals for Veterans Claims has held that a medical opinion based on an inaccurate or incomplete factual premise is not probative.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). The VA examiner's opinion was based on an incomplete or inaccurate factual premise, namely, that the in-service audiometric results required conversion from ASA units to ISO units, and is therefore inadequate under Barr and Reonal.  In light of this deficiency, a remand is necessary in order to obtain an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the April 2012 VA examiner for an addendum opinion.  If the examiner who drafted the April 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his asserted in-service acoustic trauma.  In this regard, the examiner must consider the fact that the Veteran's MOS is among those listed in the Department of Defense Duty MOS Noise Exposure Listing.  As relevant to the audiograms contained in the Veteran's service treatment records, the examiner should also clarify if conversion from ASA to ISO units is necessary and, if so, why.   

In doing so, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the September 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


